Citation Nr: 0946412	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  05-02 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to disability compensation under 38 U.S.C.A. 
§ 1151 for residuals of surgery for ulcerative colitis with 
colectomy and ileostomy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981 
with additional service in the U.S. Naval Reserve. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Veteran testified before the Board sitting at the RO in 
July 2008.  A transcript of the hearing is associated with 
the claims file. 

In October 2008, the Board remanded the claim for additional 
development, and it is now before the Board for adjudication.  
 

FINDINGS OF FACT

1.  The Veteran did not sustain an additional disability as a 
result of VA surgery for ulcerative colitis with colectomy 
and ileostomy.  

2.  The Veteran's unexpected outcome of surgery for 
ulcerative colitis with colectomy and ileostomy was not 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance on the 
part of the VA in furnishing the hospital care, medical or 
surgical treatment, or examination; and was an event 
reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
residuals of surgery for ulcerative colitis in May 1996 have 
not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.361, 3.800 (2009). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In June 2003, the RO provided notice that met the 
requirements.  The notice provided the criteria to 
substantiate a claim for compensation under 38 U.S.C.A. 
§ 1151 and VA's and the Veteran's respective responsibilities 
to obtain relevant evidence.  The notice was provided prior 
to the initial decision on the claim in December 2003.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
private and VA medical treatment records and opinions.  Thus, 
the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.

The Veteran served in the U.S. Navy.  In May 1996, the 
Veteran underwent a total abdominal colectomy with ileorectal 
anastomosis (J-pouch) subsequently resected to a Brooke 
ileostomy.  The Veteran contends that the failure of the 
anastomosis and residual ileostomy is an additional 
disability caused by inadequate surgical technique.  

A veteran disabled as a result of VA medical treatment may 
receive compensation for a qualifying additional disability 
in the same manner as if such additional disability were 
service connected.  38 U.S.C.A. § 1151.   An additional 
disability is a qualifying disability if it was not the 
result of the veteran's willful misconduct, the disability 
was caused by VA hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the VA, and the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance on the part of 
the VA in furnishing the hospital care, medical or surgical 
treatment, or examination; or was an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a).  

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after care or treatment is rendered.  
38 C.F.R. § 3.361(b).  

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish causation.  
38 C.F.R. § 3.361(c)(1).  

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease of injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability, it must be shown that the hospital care or 
medical or surgical treatment caused the veteran's additional 
disability; and (i) VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider, 
or (ii) VA furnished the hospital care or medical or surgical 
treatment without the veteran's informed consent.  
Determinations of whether there was informed consent involve 
consideration of whether the health care providers 
substantially complied with the requirements of 38 C.F.R. 
§ 17.32.  Minor deviations from the requirements of 38 C.F.R. 
§ 17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  38 C.F.R. 
§ 3.361(d)(1).  

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

In March 1993, the Veteran sought VA treatment for the recent 
onset of frequent and bloody diarrhea.  The Veteran was 
admitted to a VA hospital for investigation of inflammatory 
bowel disease and underwent sigmoidoscopy and colonoscopy 
with biopsies.  The studies showed acute inflammation and 
crypt abscesses consistent with ulcerative colitis.  The 
attending physician prescribed medication, regular diet, and 
increased fluids.  In a December 1993 letter to the Naval 
Reserve, a VA gastroenterology clinic physician noted that 
the Veteran's ulcerative colitis was as a lifelong condition, 
curable by extensive surgery, but currently well-controlled 
on daily oral medication.  In December 1995, the Veteran was 
admitted to a VA hospital for unrelated chest pains.  The 
attending physician noted that the Veteran continued a 
gastrointestinal medication regimen and had lost 20 pounds 
since 1993 but had no bleeding or diarrhea at the time.  

In May 1996, the Veteran was admitted to a VA hospital for 
elective surgery for ulcerative colitis.  The attending 
physician noted that the Veteran had been treated with 
several different medications and had experienced flare-ups 
of excessive diarrhea with bloody stool.  The physician noted 
that the Veteran had consulted with two other physicians, 
agreed that his disorder was not responding to treatment, and 
elected to pursue surgical management.  The physician noted 
that the Veteran was advised on the surgical options and 
acknowledged explanations of the risks of a total abdominal 
colectomy including fecal incontinence, diarrhea, recurrence 
of the disease, pelvic sepsis, and possible damage to other 
organs leading to a colectomy pouch.  The physician noted 
that the Veteran agreed to proceed; however, a signed consent 
document is not in the claims file.  

On May 21, 1996, the Veteran underwent a total abdominal 
colectomy, with an  ileorectal anastomosis and a diverting 
ileostomy.  Two days later, the Veteran developed internal 
bleeding and was diagnosed with a necrotic and perforated J-
pouch.  The attending physician noted that an exploratory 
laparotomy was recommended and that the risks and benefits of 
the procedure were explained to the Veteran who agreed to 
proceed.  The surgeon noted a breakdown in the staple line 
for the J-pouch and performed a resection, take down of the 
diverting ileostomy, and construction of a Brooke ileostomy.  
In June and July 1996, the Veteran developed pelvic abscesses 
that were surgically drained.  There were no further 
complications.  In August 1996, the Veteran was discharged 
with no dietary or activity restrictions.  

In records of private medical care from 1997 to 2000, the 
Veteran's physician noted that the Veteran was experiencing 
rectal drainage but was otherwise doing well with his stoma.  
However, in June 2000, some granulated, non-cancerous tissue 
was removed from the stoma.  The Veteran's disorder and 
residuals continued to be followed by private and VA 
clinicians.  The claims file contains records of outpatient 
VA treatment through March 2009 that showed the continued use 
of ileostomy supplies and one occasion of possible impaction 
that promptly resolved with treatment.  

In a written statement in June 2008, the Veteran noted that 
his colitis started while he was in the service.  Active duty 
service treatment records showed that the Veteran was treated 
in October 1977 and October 1978 for pilonidal cysts but the 
records are silent for any gastrointestinal symptoms or 
diagnoses.  The Veteran was on inactive duty in the Naval 
Reserve in 1993 but was discharged because he did not meet 
the physical standards for continued service as a result of 
ulcerative colitis.  

The Veteran also noted that he was told that after surgery he 
would not need prosthesis.  However, he noted that he was 
told that his bowel was cut too short leaving him with daily 
rectal leakage and the need for an external appliance.  

At a Board hearing in July 2008, the Veteran stated that the 
initial surgery was planned to provide him a J-pouch that 
would afford normal rectal elimination and not an ileostomy.  
He further stated that the surgeon told him that he was only 
the second patient on which he had performed the procedure.  
The Veteran contended that the inexperience of the surgeon 
caused him to require the use of the ileostomy appliance 
rather than having a more normal elimination function.  The 
Veteran stated that he was never informed of possible 
complications of a J-pouch breakdown.  The Veteran stated 
that he continued to receive ileostomy supplies from VA but 
was not receiving any on-going treatment.  

The Veteran submitted a July 2007 letter with a second 
opinion by his private gastroenterologist.  The opinion 
included a summary of the series of surgeries, drainage, and 
post-surgical treatment that is consistent with the treatment 
records.  The physician noted the complications of the 
perforation and necrosis of the J-pouch, but also noted that 
since that time, the Veteran had a functioning ileostomy 
without active symptoms of colitis.  The physician noted that 
the Veteran currently experienced a bowel movement every 
three to four days without bleeding, abdominal pain, nausea, 
or weight loss.  The physician opined that the decision to 
perform a colectomy was reasonable and that the Veteran had a 
good long term outcome.  

In October 2008, the Board remanded the claim for additional 
development.  The Board requested that copies of the informed 
consent for the surgical procedures be obtained.  The Board 
further requested a medical examination and opinion whether 
the Veteran sustained an additional disability as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination in association with the Veteran's treatment for 
ulcerative colitis in May through July 1996; or was an event 
not reasonable foreseeable. 

In a statement in October 2008, the Veteran contended that 
the surgeon who performed the first surgery did not have 
sufficient experience.  He noted that he would have signed a 
consent form but that he did not possess a copy of the form.  

In June 2009, a VA fee basis physician noted a review of the 
claims file; however, no examination was performed.   The 
physician summarized the history of the Veteran's disease, VA 
surgical treatment, and the Veteran's current symptoms and 
status that is consistent with the record.  The physician did 
not comment on any specific surgical procedures, techniques, 
level of difficulty or experience necessary for the 
procedures.  The physician noted a literature review and 
cited a gastroenterology text that showed that pelvic sepsis, 
abscess, bleeding pouch, and leakage are known complications 
of the type of surgery the Veteran received.  The physician 
cited two medical journal articles that noted that pouch 
failure occurs in between one and 10 percent of such cases.  
The physician concluded that it was less likely than not that 
the Veteran had an additional disability as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA and 
that there was no evidence to indicate that VA physicians 
failed to exercise the degree of care expected of a 
reasonable health care provider.   

As a preliminary matter, the Board notes that informed 
consent documents were not recovered and that the Veteran did 
not undergo an additional examination as requested in the 
October 2008 remand.  A remand by the Board confers on the 
Veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon the VA a concomitant 
duty to ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In this case, VA operation reports that are of record 
indicate that the complications of the surgery including 
fecal incontinence and a colectomy pouch were explained and 
acknowledged by the Veteran.  Although the Veteran did not 
obtain the desired outcome, the records showed that the 
procedures were discussed with several physicians, the 
adverse complications explained, and that the Veteran 
provided informed consent.  Therefore, the Board concludes 
that VA physician were substantially in compliance with 
38 C.F.R. § 17.32 in obtaining informed consent.  Regarding 
the absence of a current examination, on further review of VA 
and private treatment records through March 2009 and the 
October 2008 letter of the private physician, the Board 
concludes that the Veteran's current status is stable and 
that he has not acquired additional disabilities, infections, 
or other complications of the surgery other than the 
continued use of an ileostomy appliance.  A medical opinion 
has been obtained relevant to the conduct and outcome of the 
May 1996 surgery, and a current examination is not necessary 
to reach a decision    Therefore, the Board concludes that 
there has been substantial compliance with the remand 
instructions. 

The Board concludes that disability compensation under 
38 U.S.C.A. § 1151 is not warranted.  The Board concludes 
that the Veteran did not sustain an additional disability as 
a consequence of VA surgery in May 1996.  The record showed 
that the Veteran developed ulcerative colitis in 1993 that 
did not respond to medical management.  Prior to the surgery, 
the Veteran was experiencing flare-up episodes of severe 
diarrhea with occasional bleeding.  The Veteran elected to 
undergo an abdominal colectomy to relieve the symptoms.  
Although the Veteran and his physicians anticipated an 
outcome that would not require an ileostomy, there was an 
expectation that his severe pre-surgery symptoms would be 
relieved and replaced by some form of gastrointestinal 
reconstruction to provide a more successful manner in which 
to manage his disease.  Since the surgery, the Veteran has 
been able to engage in a normal diet with no restriction on 
activities other than care of the appliance.  The Veteran's 
private physician in the October 2008 opinion indicated that 
the decision to undergo the surgery was reasonable and that 
the Veteran had achieved a good long term outcome.  The 
inconvenience of the appliance essentially replaced the 
discomfort and debilitation associated with frequent and 
severe diarrhea and gastrointestinal bleeding.  The Board 
concludes that an outcome that did not also avoid the use of 
the appliance altogether does not constitute an additional 
disability.  

However, even if the use of an appliance were an additional 
disability, there is medical evidence to show that the 
failure of the J-pouch and performance of the alternative 
ileostomy were events reasonably foreseeable and not the 
result of fault on the part of VA surgeons and supporting 
clinicians.  The Veteran's private physician in October 2008 
summarized the entire history of surgical care, noting 
significant complications.  However, the physician did not 
identify any portion of the care that was indicative of 
negligence, lack of skill, or error in judgment.  The Board 
places greatest probative weight on the opinion of the VA 
physician in June 2009 who reviewed the entire claims file 
including the operation reports and cited medical authorities 
that indicated abscesses, leakage, and J-pouch failure, 
though uncommon, are foreseeable complications.  The 
physician found no evidence of carelessness, negligence, lack 
of proper skill or error in judgment on the part of VA 
medical providers.    

The Board acknowledges the Veteran's report that he was told 
that the first surgeon had only performed the J-pouch 
procedure once before and that his inexperience was the cause 
of the failed procedure.  The Veteran is competent to report 
on conversations with his physicians.  However, the Veteran 
is not competent to provide an opinion on the causes for the 
unplanned outcome as this is a complex matter requiring 
medical expertise.  As a layperson, the Veteran does not 
possess the necessary knowledge of medical principles, and 
his assertions, standing alone, are not probative as to the 
causes of the failed J-pouch surgical reconstruction.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition; (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing the symptoms at the time support at later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir 2006).  In this case, there are 
no contemporary or subsequent opinions that there was fault 
on the part of VA medical care providers.  Moreover, that the 
surgeon had performed the procedure only once does not 
necessarily substantiate a lack of knowledge or experience 
rising to the level of carelessness, negligence, lack of 
skill, or error in judgment.  


As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Disability compensation under 38 U.S.C.A. § 1151 for 
residuals of surgery for ulcerative colitis with colectomy 
and ileostomy is denied.  



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


